OPINION — AG — (1) " ONE ATTENDANCE AND SCHOOL CENSUS OFFICER " CAN LEGALLY " BE HIRED TO TAKE CARE OF ALL DEPENDENT AND INDEPENDENT OF SCHOOLS AND THE BOARDS OF EDUCATION OF ALL OF THE INDEPENDENT SCHOOL DISTRICTS OF THE COUNTY CAN LEGAL APPOINT THE SAME PERSON TO SERVE AS SUPERVISOR OF SCHOOL CENSUS AND ATTENDANCE OF THE DEPENDENT SCHOOL DISTRICTS AND FOR THE RESPECTIVE INDEPENDENT SCHOOL DISTRICTS. (2) IF THE COUNTY SUPERINTENDENT OF SCHOOLS AND THE BOARDS OF EDUCATION OF THE INDEPENDENT SCHOOL DISTRICT DECIDE TO APPOINT THE SAME PERSON TO SERVE AS SUPERVISOR TO SCHOOL CENSUS AND ATTENDANCE FOR THE COUNTY AND FOR THE INDEPENDENT SCHOOL DISTRICTS, SUCH PERSON WILL ACTUALLY BE SERVING IN DIFFERENT OFFICES, NAMELY, THE OFFICE OF SUPERVISOR OF SCHOOL CENSUS AND ATTENDANCE FOR THE DEPENDENT SCHOOL DISTRICTS OF THE COUNTY AND IN SUCH  OFFICE IN EACH OF THE INDEPENDENT SCHOOL DISTRICTS. CITE: (DUAL OFFICE) CITE: 51 O.S. 6 [51-6], 70 O.S. 10-1 [70-10-1] 70 O.S. 10-2 [70-10-2], OPINION NO. AUGUST 20, 1949 — PUBLIC INSTRUCTION (J. H. JOHNSON)